Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 1 of 32          PageID #: 1512




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

 UNITED STATES OF AMERICA                )
                                         )
       v.                                )     1:18-cr-00098-JAW-06
                                         )
 MALCOLM GREENLAW                        )

            ORDER ON MOTION FOR COMPASSIONATE RELEASE

       A defendant moves for compassionate release to home confinement and a

 period of supervised release under 18 U.S.C. § 3582(c)(1)(A)(i).          Though the

 defendant’s type-2 diabetes and other medical conditions present a case for

 compassionate release, the Court concludes the likelihood he will reoffend, along with

 the short amount of time he has served, the need for rehabilitation, and principles of

 just punishment and deterrence, caution against release. The Court denies the

 motion.

 I.    PROCEDURAL BACKGROUND

       On July 29, 2019, the Court sentenced Malcolm Greenlaw to forty-eight

 months of imprisonment, three years of supervised release, no fine, and a $100 special

 assessment for conspiracy to distribute and to possess with intent to distribute

 controlled substances in violation of 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(C). Am. J.

 (ECF No. 306).

       On July 20, 2020, Mr. Greenlaw filed a pro se motion for compassionate release

 pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Def.’s Mot. for Compassionate Release (ECF

 No. 368) (Def.’s Mot.). On July 22, 2020, Mr. Greenlaw was appointed counsel, Order

 Appointing Attorney Hunter J. Tzovarras to Represent Def. Malcolm Greenlaw on His
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 2 of 32                          PageID #: 1513




 Pro Se Mot. for Compassionate Release (ECF No. 371), and on July 31, 2020,

 Mr. Greenlaw filed an unopposed motion to extend time to file an amended petition,

 Unopposed Mot. to Extend Time to File Am. Pet. for Compassionate Release (ECF

 No. 377), which the Court granted on August 3, 2020. Order Granting Mot. to Extend

 Time (ECF No. 378). On August 7, 2020, Mr. Greenlaw moved to proceed on his initial

 petition and attached additional exhibits in support of the petition. Def.’s Mot. to

 Proceed on Initial Pet. (ECF No. 380). On August 14, 2020, the Government moved

 to extend time to respond to Mr. Greenlaw’s petition, Unopposed Mot. to Extend Time

 to Respond to Mot. for Compassionate Release (ECF No. 389), which the Court granted

 on August 17, 2020. Order Granting Mot. to Extend Time to File Resp. (ECF No. 390).

 On August 17, 2020, the Government responded in opposition. Gov’t’s Opp’n to Def.’s

 Mot. for Compassionate Release Re: First Step Act (ECF No. 391) (Gov’t’s Resp.).

 Mr. Greenlaw filed a reply on August 21, 2020. Def.’s Reply to Gov’t’s Opp’n to Pet.

 for Compassionate Release (ECF No. 394) (Def.’s Reply).

 II.     POSITIONS OF THE PARTIES

         A.      Malcolm Greenlaw’s Motion 1

         Mr. Greenlaw asks that the Court “reduce his sentence to time served, followed

 by supervised release, with condition of home confinement for whatever portion of

 that time the Court deems appropriate” due to his “serious health condition and the




 1       On August 7, 2020, Mr. Greenlaw filed a supplemental motion stating he “intends to proceed
 on the initial petition for compassionate release.” Def.’s Mot. to Proceed on Initial Pet. He attached to
 it several exhibits relating to his post-release plan, his medical records from the BOP, information
 regarding COVID-19, and information regarding his prisoner status at FCI Allenwood Medium. The
 Court considers Mr. Greenlaw’s original motion and his supplemental motion attaching exhibits here.

                                                    2
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 3 of 32                PageID #: 1514




 threat that COVID-19 poses to his wellbeing.” Def.’s Mot. at 1. He first discusses his

 situation in prison, stating that he is with “approximately 30 other inmates” and is

 “locked in his cell 23 hours a day.” Id. He claims this is “essentially isolation,

 considered by many to be inhumane and typically reserved for the worst of the worst”

 and is “certainly not the environment this court envisioned when sentencing

 Mr. Greenlaw.” Id.

       Mr. Greenlaw argues that extraordinary and compelling reasons exist to

 justify a reduction in his sentence because he has serious medical conditions that “put

 him   at   risk   for   severe   and   possibly   fatal”   illness   should   he   contract

 COVID-19. Id. at 3. This is because he suffers from type-2 diabetes and high blood

 pressure. Id. He states that the “CDC has identified several groups that have an

 increased risk of severe illness from COVID-19” including “people of any age who

 have a severe heart condition like hypertension, and diabetes.” Id. at 4. Therefore,

 he claims to “check nearly every box” for determining whether someone is at high risk

 from COVID-19. Id.

       Mr. Greenlaw admits that at the time of his motion “[FCI] Allenwood reports

 no cases of COVID-19,” but argues the Bureau of Prisons (BOP) is “gaming the

 numbers” by removing any case where an inmate or staff member has recovered. Id.

 Despite the low numbers, Mr. Greenlaw argues that there is little testing at FCI

 Allenwood Medium, suggesting that the real numbers are actually higher. Id. at 4-

 5. He casts doubt on FCI Allenwood Medium’s numbers, stating “it would be foolish




                                             3
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 4 of 32                         PageID #: 1515




 to assume that Allenwood FCI has magically found—and then kept secret—the cure

 to spreading this deadly virus.” Id. at 5.

         Mr. Greenlaw next argues that the § 3553(a) factors also weigh in favor of his

 release.     Id.    He argues “the Court must consider the most updated picture of

 defendant’s history and characteristics which ‘shed’ light on the likelihood that the

 defendant will engage in future criminal conduct.”                  Id. at 5-6.     In terms of his

 treatment, he argues that he participated in a drug rehabilitation program in prison

 but “at this point his treatment needs are best met by permitting him to home

 confinement.” Id. at 6. He contends that home confinement would be better because

 probation can refer him to treatment services while on supervised release, and it is

 “likely that [he] will be deprived of the opportunity for programming for the

 remainder of his sentence” because his drug rehabilitation program has been halted

 due to COVID-19. Id. Upon release, he “plans to reside with his family and enact his

 veterans medical care.” Id.

         B.         The Government’s Response

         The Government “recognizes that [Mr. Greenlaw’s] diagnosis of Type 2

 diabetes mellitus qualifies as an ‘extraordinary and compelling reason’ warranting

 his release” but opposes Mr. Greenlaw’s motion because he “poses a significant

 danger to the public and the statutory sentencing factors set forth in 18 U.S.C.

 § 3553(a) weigh against his release.” 2 Gov’t’s Resp. at 1. The Government first details


 2      The Government “concedes that [Mr. Greenlaw] has exhausted the applicable administrative
 remedies prerequisite to filing the Motion.” Gov’t’s Resp. at 1; see id. at 6 (“There is no dispute that
 [Mr. Greenlaw] has exhausted his administrative remedies and been denied compassionate release by
 the BOP”). The Court agrees.

                                                    4
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 5 of 32          PageID #: 1516




 the background of Mr. Greenlaw’s case, including his offense, the presentence report,

 his custody at FCI Allenwood Medium, and his motion for compassionate release. Id.

 at 1-6.

           The Government next outlines the BOP’s response to the COVID-19 pandemic.

 Id. at 6. Acknowledging that “COVID-19 is an extremely dangerous illness,” the

 Government contends that “BOP has taken significant measures to protect the health

 of the inmates in its charge” and has an action plan in place to respond to the crisis.

 Id. at 6-7. Some of the measures include limiting the movement of inmates, issuing

 face masks, screening new inmates for COVID-19 exposure risk factors and

 symptoms, and drastically reducing access to BOP facilities.         Id. at 7-8.   The

 Government admits “[u]nfortunately and inevitably, however, some inmates have

 become ill, and more likely will in the weeks ahead,” but the BOP must weigh these

 concerns against other “critical considerations.” Id. at 10.

           The Government specifically reviews the current conditions at FCI Allenwood

 Medium, a medium security federal correctional institution in Pennsylvania, arguing

 that “the conditions at FCI Allenwood are some of the best in the country.” Id. It

 agrees with Mr. Greenlaw that there are no reported cases of COVID-19 at the prison,

 but two current staff tested positive, and one staff member recovered. Id.

           The Government “concedes that [Mr. Greenlaw] offers an ‘extraordinary and

 compelling reason’ warranting compassionate release due to his Type 2 diabetes

 mellitus.” Id. at 14. However, it argues that he poses a significant danger to the

 community and the § 3553(a) factors weigh against his release. Id. at 14-15. The



                                            5
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 6 of 32          PageID #: 1517




 Government points to Mr. Greenlaw’s offense—conspiracy to distribute controlled

 substances including heroin and crack cocaine—as an 18 U.S.C. § 3142(g) factor that

 shows his danger to the community. Id. at 16. While he was merely a “middleman”

 in the drug conspiracy, “his role was nonetheless substantial.” Id. The Government

 argues that because he “suffers from various physical and mental conditions,

 including those associated with his struggles with addiction,” he has “no employment

 history or financial resources,” and has “no discernible plan for what his post-release

 life might look like,” his history and characteristics “provide no assurance of

 community safety in the event of his early release.” Id. While his plans to continue

 with drug treatment are “obviously a good thing,” Mr. Greenlaw still has nearly eight

 more months before he completes BOP’s Residential Drug Abuse Program (RDAP),

 which the Government argues he should first complete.            Id. at 16-17.     The

 Government cautions the Court that considering the “correlation between the social

 distancing and quarantine measures arising from COVID-19 and increases in opioid

 drug abuse, overdoses, and deaths,” releasing Mr. Greenlaw “could imperil the

 community to which he relocates.” Id. at 17-18.

       Finally, the Government weighs the applicable § 3553(a) factors and argues

 they “strongly disfavor a sentence reduction.” Id. at 18. It again points to the

 seriousness of the drug offense and states that because Mr. Greenlaw has only been

 held in custody for “just over fifty percent of his forty-eight (48) month sentence,”

 compassionate release “would undercut ‘the seriousness of the offense’” and would

 neither “promote respect for the law,” nor “provide just punishment,” nor “afford



                                           6
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 7 of 32          PageID #: 1518




 adequate deterrence.”     Id. at 19 (citing 18 U.S.C. § 3553(A)(2)(A)-(B)).        The

 Government also contends that Mr. Greenlaw’s request for release “ignores the need

 to provide him ‘correctional treatment in the most effective manner,’” which if

 completed, “could prove enormously beneficial to his post-release prospects.” Id. at

 19 (citing 18 U.S.C. § 3553(a)(2)(D)).

       C.     Malcolm Greenlaw’s Reply

       Mr. Greenlaw counters, first pointing to the Government’s concession

 regarding exhaustion of administrative remedies and the extraordinary and

 compelling circumstances of his type-2 diabetes, stating that his “diabetes presents a

 possible death sentence if he contracts COVID within the BOP.” Def.’s Reply at 1-4.

       He next argues that he “does not pose a risk to the community if released early

 and placed on supervised release.” Id. at 5. While admitting that he “has a long

 history of drug addiction and been diagnosed with heroin dependency,” he states that

 he has “taken steps to address his addiction since first being arrested,” and “[h]is

 treatment and recovery can continue while on supervised release.” Id. at 5-6. He

 also points out that his criminal record did not start until he was forty years old, he

 has been “removed from the conspiracy for almost 4 years,” and his prior criminal

 history was of “limited severity and does not raise alarm as to danger to the

 community.” Id. at 6. He argues he has “demonstrated an extraordinary acceptance

 of responsibility from the start” and that “[t]his acceptance of responsibility and

 severing the ties to his prior criminal conduct all weigh against Mr. Greenlaw posing

 a future risk to the community.” Id. at 7.



                                              7
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 8 of 32                   PageID #: 1519




 III.   LEGAL STANDARD

        18 U.S.C. § 3582(c)(1)(A)(i) states:

        The Court may not modify a term of imprisonment once it has been
        imposed except that . . . in any case . . . the court, upon motion of the
        Director of the Bureau of Prisons, or upon motion of the defendant after
        the defendant has fully exhausted all administrative rights to appeal a
        failure of the Bureau of Prisons to bring a motion on the defendant’s
        behalf or the lapse of 30 days from the receipt of such a request by the
        warden of the defendant’s facility, whichever is earlier, may reduce the
        term of imprisonment . . . after considering the factors set forth in [18
        U.S.C. §] 3553(a) to the extent that they are applicable, if it finds that
        . . . (i) extraordinary and compelling reasons warrant such a reduction
        . . . and that such a reduction is consistent with applicable policy
        statements issued by the Sentencing Commission . . ..

 Where such a motion is properly before a court, the court must determine whether

 “extraordinary and compelling reasons warrant” the movant’s release, considering in

 its determination “the factors set forth in section 3553(a)” and “applicable policy

 statements issued by the Sentencing Commission . . ..” Id.

        The United States Sentencing Commission issued a policy statement under

 United States Sentencing Guideline § 1B1.13 for addressing compassionate release

 motions under § 3582(c)(1)(A). 3 The Guidelines note that the movant must meet the

 “requirements of subdivision (2) . . ..” U.S. SENTENCING GUIDELINES MANUAL § 1B1.13

 cmt. n.1 (U.S. SENTENCING COMM’N 2018). Subdivision (2) provides that a court must

 determine that “the defendant is not a danger to the safety of any other person or to

 the community, as provided in 18 U.S.C. § 3142(g) . . ..”



 3       The Sentencing Commission promulgated this policy statement before the emergence of the
 COVID-19 pandemic and before the changes to § 3582 put in place by the FIRST STEP Act; its
 provisions are therefore not directly related to the unique circumstances presented by a global
 pandemic. Nevertheless, the Court finds the policy provisions are a useful starting point for its
 analysis of the compassionate release motion.

                                                8
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 9 of 32            PageID #: 1520




       Section 3142(g) sets forth the factors a court must consider before releasing a

 person pending trial and these standards are incorporated into the assessment of a

 request for compassionate release. They include (1) the nature and circumstances of

 the offense, specifically whether the crime is a crime of violence or involves a

 controlled substance; (2) the weight of the evidence against the person; (3) the history

 and characteristics of the person; and (4) the nature and seriousness of the danger to

 any   person     or   the   community    that   would   be   posed   by   the   person’s

 release. 18 U.S.C. § 3142(g). Regarding the history and characteristics of the person,

 the statute provides that the court must consider:

       (A)      the person’s character, physical and mental condition, family ties,
                employment, financial resources, length of residence in the
                community, community ties, past conduct, history relating to
                drug or alcohol abuse, criminal history, and record concerning
                appearance at court proceedings; and

       (B)      whether, at the time of the current offense or arrest, the person
                was on probation, on parole, or on other release pending trial,
                sentencing, appeal, or completion of sentence for an offense under
                Federal, State, or local law . . ..

 18 U.S.C. § 3142(g)(3)(A-B).

       Once a court has made its dangerousness determination, § 1B1.13 provides

 that the court should determine whether “extraordinary and compelling reasons”

 exist to release the defendant. U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt.

 n.1 (U.S. SENTENCING COMM’N 2018).              The policy statement provides that

 “extraordinary and compelling reasons” may exist under any of the following

 circumstances:

       (A)      Medical Condition of the Defendant.—

                                             9
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 10 of 32           PageID #: 1521




             (i)    The defendant is suffering from a terminal illness (i.e., a
                    serious and advanced illness with an end of life trajectory).
                    A specific prognosis of life expectancy (i.e., a probability of
                    death within a specific time period) is not required.
                    Examples include metastatic solid-tumor cancer,
                    amyotrophic lateral sclerosis (ALS), end-stage organ
                    disease, and advanced dementia.

             (ii)   The defendant is—

                    (I)     suffering from a serious physical or medical
                            condition,

                    (II)    suffering from a serious functional or cognitive
                            impairment, or

                    (III)   experiencing deteriorating physical       or mental
                            health because of the aging process,

                    that substantially diminishes the ability of the defendant
                    to provide self-care within the environment of a
                    correctional facility and from which he or she is not
                    expected to recover.

       (B)   Age of the Defendant.—The defendant (i) is at least 65 years
             old; (ii) is experiencing a serious deterioration in physical or
             mental health because of the aging process; and (iii) has served at
             least 10 years or 75 percent of his or her term of imprisonment,
             whichever is less.

       (C)   Family Circumstances.—

             (i)    The death or incapacitation of the caregiver of the
                    defendant’s minor child or minor children.

             (ii)   The incapacitation of the defendant’s spouse or registered
                    partner when the defendant would be the only available
                    caregiver for the spouse or registered partner.

       (D)   Other Reasons.—As determined by the Director of the Bureau
             of Prisons, there exists in the defendant’s case an extraordinary
             and compelling reason other than, or in combination with, the
             reasons described in subdivisions (A) through (C).



                                           10
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 11 of 32                        PageID #: 1522




 Id. § 1B1.13 cmt. n.1(A-D).           The policy statement further provides that “an

 extraordinary and compelling reason need not have been unforeseen at the time of

 sentencing in order to warrant a reduction in the term of imprisonment.” Id. § 1B1.13

 cmt. n.2. Finally, the policy statement states that “[p]ursuant to 28 U.S.C. § 994(t),

 rehabilitation of the defendant is not, by itself, an extraordinary and compelling

 reason for purposes of this policy statement.” Id. § 1B1.13 cmt. n.3.

        The movant has the burden of showing entitlement to a sentence reduction,

 and “the Court ‘has broad discretion in deciding whether to grant or deny a motion

 for sentence reduction.’” United States v. Curtis, No. 1:14-cr-00140-JAW, 2020 U.S.

 Dist. LEXIS 102045, at *12 (D. Me. June 11, 2020) (quoting United States v. Britton,

 No. 18-cr-108-LM, 2020 U.S. Dist. LEXIS 83396, at *4 (D.N.H. May 12, 2020)

 (internal citation omitted)).

 IV.    FACTUAL BACKGROUND

        A.        The Presentence Investigation Report

        In sentencing Mr. Greenlaw, the Court relied upon a Second Revised

 Presentence Investigation Report (PSR) prepared by the United States Probation

 Office (PO). 4

                  1.   Malcolm Greenlaw’s History and Characteristics

        Mr. Greenlaw is a forty-nine-year-old male born in Portsmouth, New

 Hampshire. Restricted U.S. Probation Filing, Attach. 2, Second Revised Presentence

 Investigation Report (ECF No. 370) (PSR) at 3. Mr. Greenlaw’s mother lives in New



 4      A transcript of the sentencing proceedings has not been filed with the Court.

                                                 11
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 12 of 32         PageID #: 1523




 Brunswick, Canada and is a retired secretary, and his father lives in Whitefield,

 Maine and is retired from the United States Army and United States Postal Service.

 Id. ¶ 39. His parents divorced around 1972 or 1973. Id. He is reportedly “very close”

 to his mother but has had no contact with his father in the past six or seven years.

 Id. His mother began a romantic relationship with a man named Tony Madore in

 approximately 1978, but they separated around 1992 or 1993. Id. Mr. Greenlaw

 reported that Mr. Madore “physically abused him and his mother for nine or ten

 years” and Mr. Madore was an “abusive alcoholic.” Id. ¶ 40. The abuse “started with

 hand strikes but escalated to punching [Mr.] Greenlaw with his knuckles on [Mr.]

 Greenlaw’s head.” Id. He also has a stutter for which he was bullied. Id.

       Mr. Greenlaw grew up in New Hampshire until he was about six years old,

 when his family relocated to Canada. Id. ¶ 41. He lived in Canada for about ten

 years before moving to Berwick, Maine, at the age of sixteen. Id. He has since resided

 in southern Maine. Id. Immediately before his arrest in the offense at issue here, he

 “had been homeless for approximately one month” and previously lived in “various

 hotels/residences in Bangor for a few months.” Id.

       School records show Mr. Greenlaw attended Noble High School in North

 Berwick, Maine until his senior year but did not receive a diploma because he did not

 have enough credits. Id. ¶ 47. Mr. Greenlaw, however, reported that he did graduate.

 Id. Mr. Greenlaw enlisted in the United States Air Force in March 1991 and was

 administratively separated with an honorable discharge in November 1991 after

 being diagnosed with “adjustment disorder with depressed mood which, according to



                                          12
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 13 of 32                      PageID #: 1524




 the evaluating psychiatrist, would significantly interfere with [Mr.] Greenlaw’s

 ability to function in the military environment.” Id. ¶ 48. The PSR reveals sporadic

 employment, including Complete Labor and Staffing in Portland, Maine, Labor

 Ready in Portland, Maine, Velcro USA Inc. in Manchester, New Hampshire, and

 Shaw’s grocery store. Id. ¶¶ 50-53. The PSR notes that “[a]ny gaps in employment

 in the last ten years are presumed to be a result of either unemployment or

 incarceration.” Id. ¶ 49.

        Mr. Greenlaw married Christina Mitchel in 1995 and they had two children.

 Id. ¶ 42. The two divorced in 1996 or 1997. Id. The children were adopted by

 Ms. Mitchel’s new husband, and Mr. Greenlaw has not had contact with those

 children for several years. Id. Mr. Greenlaw married Kristine Flaherty in 1998 and

 they had two children together. Id. They divorced in 2009. Id. One child lives with

 Ms. Flaherty and has not spoken with Mr. Greenlaw in a few years, and the other

 child lives with her grandmother but speaks with Mr. Greenlaw “a couple times

 weekly.” Id. He has been in a romantic relationship with Sammantha Johnson since

 2016. 5 Id.

        According to the PSR, at the time of sentencing, Mr. Greenlaw said he was 5’ 8”

 tall and weighed around 160-170 pounds. Id. ¶ 43. He reported that he has spina

 bifida or degenerative disc disease which causes neck pain, and records from Eastern

 Maine Medical Center in Bangor from 2014 confirm his cervical spine showed “fairly



 5      Ms. Johnson was a co-defendant in this drug trafficking conspiracy and on January 7, 2020,
 the Court sentenced her to thirty months of incarceration, three years of supervised release, no fine
 and a $100 special assessment. J. (ECF No. 356).

                                                  13
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 14 of 32        PageID #: 1525




 extensive degenerative changes with narrowing C5-C6 and C6-C7 disc spaces with

 fairly large anterior and lateral hypertrophic spurring.” Id. Records from Hope

 House in Bangor show Mr. Greenlaw was diagnosed with “cervical radiculopathy,

 caffeine excess, phimosis, Raynaud’s syndrome, hyperlipidemia, and neck pain” in

 2014. Id.

       Regarding mental health, the PSR reflects a history of depression and other

 issues. Id. ¶ 44. Mr. Greenlaw reported having anxiety, depression, paranoia, and

 post-traumatic stress disorder. Id.

       Mr. Greenlaw has a history of substance abuse. He reported that he began

 consuming alcohol when he was between twelve and thirteen years old, he last

 consumed it in May 2018, and his consumption was “really problematic” in 2008. Id.

 ¶ 45. Around age fourteen or fifteen, he first consumed marijuana, which he last used

 around 2017. Id. He used cocaine first in 2012 and last in July 2018, and at the

 height, he used it a couple days per week. Id. Five years ago, he began using heroin

 and last used it in July 2018, a few days before his arrest for the offense here. Id.

 According to Portsmouth Hospital records, Mr. Greenlaw was diagnosed with alcohol

 dependence in 2012 and underwent treatment. Id. ¶ 46. In 2016, he was diagnosed

 with heroin dependence and participated in methadone treatment at Discovery

 House in Bangor from April 2017 until November 2017.           Id.   While awaiting

 sentencing in this case, he was engaged in “NA and AA classes” at Somerset County

 Jail. Id.




                                          14
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 15 of 32          PageID #: 1526




              2.     Criminal History

       This was not Mr. Greenlaw’s first encounter with the judicial system. His

 driver history records show that when he was twenty-seven years old, he was

 convicted for operating after suspension. Id. ¶ 26. He had no criminal history until

 age forty, when he was found guilty for criminal trespass after he entered an

 apartment without license or privilege. Id. ¶ 27. When he was forty-two years old,

 he was fined for assault after he yelled at, pushed, kicked, and threw a shoe and

 cellular phone at Sammantha Johnson, his live-in fiancé. Id. ¶ 28. At age forty-three,

 he was incarcerated for forty-eight hours when he violated a condition of release by

 consuming alcohol and having contact with Ms. Johnson. Id. ¶ 29. Police records

 reflect he and Ms. Johnson had an argument while he was on bail for a domestic

 charge and had active conditions including no contact with Ms. Johnson or use or

 possession of alcohol. Id. Also when he was forty-three, he was incarcerated for ten

 days for domestic violence assault and violating a condition of release stemming from

 an altercation with Ms. Johnson. Id. ¶ 30. At age forty-four, he was fined for criminal

 trespass for being in an abandoned building that had a clearly posted “No

 Trespassing” sign on the door. Id. ¶ 31. When he was forty-five years old, he was

 incarcerated for thirty days and fined for unlawful possession of scheduled drug,

 criminal mischief, possession of hypodermic apparatuses, and violating condition of

 release after police officers found drugs in Mr. Greenlaw’s and Ms. Johnson’s hotel

 room. Id. ¶ 32. When he was forty-six years old, he was incarcerated for five days

 and fined for unlawful possession of scheduled drugs and violating condition of



                                           15
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 16 of 32                        PageID #: 1527




 release after he and Ms. Johnson were found sleeping in a vehicle that contained

 heroin and other drug paraphernalia. Id. ¶ 33. Also at age forty-six, Mr. Greenlaw

 was incarcerated for five days and fined when he was found in possession of heroin

 and suboxone. Id. ¶ 34. 6

         Mr. Greenlaw was scored as a Criminal History category III. Id. ¶ 35.

                 3.      Nature and Circumstances of the Offense

                         a.     Count One: Conspiracy to Distribute and to Possess
                                with Intent to Distribute Controlled Substances

         No later than October 2015, law enforcement began investigating a drug

 trafficking organization (DTO) led by Luis Padilla in Penobscot County, Maine. Id.

 ¶ 4. The investigation, which involved controlled buys, surveillance, and confidential

 sources, revealed the DTO was transporting large quantities of cocaine base and

 heroin from Waterbury, Connecticut to Penobscot County for distribution and used

 several “trap houses” to facilitate the distribution. Id. ¶¶ 1, 4. The DTO had several

 “runners” who distributed drugs for the DTO and were compensated with money

 and/or drugs. Id. ¶ 4.



 6
          In addition to these convictions, in 2014, Mr. Greenlaw had a domestic violence assault charge,
 another altercation with Ms. Johnson, dismissed. Id. ¶ 36. In 1991, he was arrested for burglary and
 possession of bad check/money order, but the disposition is unknown, and in 2016, aggravated
 trafficking and trafficking of a Schedule W drug, but prosecution was declined. Id. ¶¶ 38, 37A. These
 charges and dismissals did not count for purposes of establishing his criminal history category. In
 United States v. Marrero-Pérez, 914 F.3d 20 (1st Cir. 2019), the First Circuit wrote that “as a matter
 of judicial policy, in this case and henceforth, no weight should be given in sentencing to arrests not
 buttressed by convictions or independent proof of conduct.” Id. at 22. It is not clear whether the First
 Circuit’s prohibition extends to a motion for compassionate release. See United States Díaz-Rivera,
 957 F.3d 20, 26-27 (1st Cir. 2020) (discussing Marrero-Pérez). Given the age of one dismissed charge,
 the fact the charges resulted in dismissals, and his otherwise-established criminal history category,
 the Court has not considered these dismissed charges in resolving the motion for compassionate
 release.


                                                   16
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 17 of 32         PageID #: 1528




       The DTO initially made weekly resupply trips to Connecticut, but the quantity

 of the trips decreased as the DTO started purchasing more drugs at a time. Id. ¶¶ 6-

 7. Initially, the DTO would bring back two hundred grams of heroin and two hundred

 grams of cocaine base on the resupply trips, but it increased to six hundred grams to

 one kilogram of each heroin and cocaine base. Id.

       Mr. Greenlaw was a “runner” and middleman for drug deals between co-

 conspirators and the customers, and he also had customers of his own to whom he

 would distribute drugs which he orchestrated by telephone/text message. Id. ¶ 4. He

 distributed drugs from local hotels and residences, and he provided transportation to

 co-conspirators so they could distribute drugs. Id. In exchange for drugs, he provided

 transportation for co-conspirators to Connecticut to bring resupplies of drugs back to

 Maine for the conspiracy to distribute. Id. He and Sammantha Johnson went on

 most weekly resupply trips, where they would transport drugs from Connecticut. Id.

 ¶¶ 5-6. They would also coordinate drug deals if customers contacted them. Id. ¶ 5.

       On July 18, 2018, Mr. Greenlaw was named in Count 1 of a two-count

 indictment filed in the U.S. District Court in Bangor, Maine, charging him with

 Conspiracy to Possess with Intent to Distribute Controlled Substances, and on July

 23, 2018, he was arrested pursuant to a federal arrest warrant. Id. ¶ 1. The day of

 his arrest, he had his initial appearance and arraignment before Magistrate Judge

 Nivison, where he tendered a not guilty plea which was accepted by the Court. Id.

 On August 2, 2018, the Magistrate Judge ordered Mr. Greenlaw detained pending

 trial. Id. On January 10, 2019, Mr. Greenlaw appeared before the Court and,



                                          17
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 18 of 32                         PageID #: 1529




 pursuant to a written plea agreement, tendered a guilty plea to Count 1 of the

 indictment, which was accepted by the Court. Id. The Court ordered him detained

 pending sentencing. Id.

         The Probation Office held Mr. Greenlaw accountable for two resupply trips

 based upon each trip containing two hundred grams of each cocaine base and heroin

 for a total of four hundred grams of each heroin and cocaine base. Id. ¶ 10. Pursuant

 to U.S. Sentencing Guidelines Manual § 2D1.1, comment [n.8(D)], Mr. Greenlaw was

 found accountable for 1,828.40 kilograms of converted drug weight. Id.

                         b.      Guideline Calculations

         The Court calculated a total offense level of twenty-seven and a Criminal

 History Category of III for a guideline range of 87 to 108 months, 7 a supervised

 release range of one to three years, a fine range of $25,000 to $1,000,000, and a special

 assessment of $100.          Restricted U.S. Probation Filing, Attach. 1, Statement of

 Reasons.




 7        For practical purposes, the guideline range was 70 to 87 months. This bears a word of
 explanation. The First Step Act, 18 U.S.C. § 3553(f), among other things, liberalized the availability
 of the so-called Safety Valve provisions, U.S.S.G. § 2D1.1(b)(18) and § 5C1.2(a)(5), and the more lenient
 provisions would have accorded Mr. Greenlaw a two-level reduction, reducing his guideline range from
 87 to 108 months to 70 to 87 months. However, at the time, the United States Sentencing Commission
 was without a quorum and unable to amend the guidelines to conform with the statute. Accordingly,
 even though (with agreement of counsel), the Court found that the guideline range was 87 to 108
 months under the existing guideline provisions, the Court varied downward two levels to accord
 Mr. Greenlaw the benefit of the same guideline range he would have received if the Commission had
 promulgated a revision of the guidelines to mirror the provisions of the First Step Act.

                                                   18
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 19 of 32           PageID #: 1530




 V.    DISCUSSION

       The Court first addresses Mr. Greenlaw’s motion using the criteria of the

 applicable statutes and Guidelines and then reviews whether he has otherwise made

 the case for compassionate release.

       A.     Danger to the Community

       Any reduction in sentence must be “consistent with applicable policy

 statements issued by the Sentencing Commission.”           18 U.S.C. § 3582(c)(1)(A).

 Relevant here, the United States Sentencing Commission issued a policy statement

 that states the movant must meet the “requirements of subdivision (2),” which

 provides that the Court must determine “the defendant is not a danger to the safety

 of any other person or to the community, as provided in 18 U.S.C. § 3142(g) . . ..” U.S.

 SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n.1 (U.S. SENTENCING COMM’N 2018).

 Thus, notwithstanding any extraordinary and compelling reasons for Mr. Greenlaw’s

 release, the Court must determine that he is not a danger to the community.

       The Government argues that Mr. Greenlaw has “failed to meet his burden of

 showing that, if released, ‘the safety of any other person and the community’ would

 reasonably be assured” and thus he poses a danger to the community. Gov’t’s Resp.

 at 16 (citing 18 U.S.C. § 3142(g)). Mr. Greenlaw argues that supervised release and

 “substance abuse treatment within the community” “assure” that he will not relapse

 into criminal conduct. Def.’s Reply at 5. Mr. Greenlaw further points to the steps he

 has taken to address his addiction, the long period of time that has passed since his




                                           19
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 20 of 32           PageID #: 1531




 involvement in the conspiracy, the “limited severity” of his prior criminal history, and

 his “extraordinary acceptance of responsibility.” Id. at 5-7.

       Weighing the § 3142(g) factors, the Court determines that Mr. Greenlaw poses

 a sufficient danger to the community to prevent his compassionate release.

 Mr. Greenlaw’s offense involved trafficking heroin and cocaine as part of a larger

 interstate conspiracy. Although he was not a leader or supervisor of the conspiracy,

 he was accountable for 1,828.40 kilograms of converted drug weight, and in addition

 to transporting drugs from Connecticut to Maine, he coordinated his own drug deals.

 This Court, like other courts, finds these are serious offenses. See United States v.

 Brinson, Criminal No. 15-87, 2020 U.S. Dist. LEXIS 146341, at *15 (W.D. Pa. Aug.

 14, 2020) (denying compassionate release and observing that “heroin trafficking poses

 a substantial risk of harm to the community”); United States v. Walker, Case No.:

 2:17-CR-539-RDP-SGC, 2020 U.S. Dist. LEXIS 161352, at *11 (N.D. Ala. Sept. 3,

 2020) (concluding that despite its non-violent nature, because the defendant’s offense

 involved “significant amounts” of heroin, defendant posed a danger to the

 community); see also United States v. Brady, S2 18 Cr. 316 (PAC), 2020 U.S. Dist.

 LEXIS 86349, at *7-8 (S.D.N.Y. May 15, 2020) (denying compassionate release for a

 defendant who “conspired to sell controlled substances into the very teeth of a

 nationwide opioid epidemic that ravaged our country well before the arrival of

 COVID-19, and which continues to take its cruel toll alongside the virus”).

       Furthermore, Mr. Greenlaw acknowledges that he “has a long history of drug

 addiction” and “his involvement in the past conspiracy was started in order to obtain



                                           20
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 21 of 32                          PageID #: 1532




 drugs for himself,” Def.’s Reply at 5-6, but Mr. Greenlaw has not demonstrated what

 steps he intends to take to ensure he does not return to his past criminal behavior.

 Beyond living with his brother in Maine and “enact[ing] his veterans medical care,”

 Def.’s Mot. at 6, it is unclear what his post-release life might look like. In its amended

 judgment, the Court recommended Mr. Greenlaw’s “enrollment in the 500 Hour

 Comprehensive Drug Treatment Program.”                    Am. J. at 2. The Court commends

 Mr. Greenlaw’s participation in the BOP’s drug rehabilitation program, RDAP, but

 he is only in “the program’s phase 1 of 3” and he still has about eight more months to

 go before he completes the program, with a “tentative completion date of April 15,

 2021.” 8 Gov’t’s Resp., Attach. 1, Decl. of BOP Unit Manager Matthew Nicholas. The

 Court agrees with the Government that completion of the RDAP “could prove

 enormously beneficial to [Mr. Greenlaw’s] post-release prospects.” Gov’t’s Resp. at 19.

         To be clear, however, the Court does not view Mr. Greenlaw’s participation in

 the RDAP, although beneficial, as a valid reason, standing alone, to deny his motion

 for compassionate release. In Tapia v. United States, 564 U.S. 319 (2011), the United

 States Supreme Court concluded that under 18 U.S.C. § 3553(a), a sentencing court

 should not increase a defendant’s sentence in order to allow the defendant to

 participate in rehabilitation, noting that “imprisonment is not an appropriate means

 of pursuing that goal.” Id. at 328; Henderson v. United States, 568 U.S. 266, 270


 8       Mr. Greenlaw argues that “if he remains incarcerated . . . it is likely that [he] will be deprived
 of the opportunity for programming for the remainder of his sentence, since BOP facilit[ies] have []
 halted programming and are on a lockdown status due to COVID-19.” Def.’s Mot. at 6. The
 Government, however, attaches a declaration from a unit manager for the BOP stating that
 Mr. Greenlaw is “not being deprived of drug programming” and that the RDAP “is currently operating
 on a modified schedule.” Id. at ¶¶ 3-4. The Court finds that Mr. Greenlaw may continue to participate
 in the RDAP at FCI Allenwood Medium.

                                                    21
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 22 of 32          PageID #: 1533




 (2013) (In Tapia “we held that it is error for a court to ‘impose or lengthen a prison

 sentence to enable an offender to complete a treatment program or otherwise to

 promote rehabilitation’”) (quoting Tapia, 564 U.S. at 335); United States v. López-

 Delgado, No. 18-1952, 2020 U.S. App. LEXIS 27665, at *18, n.1 (1st Cir. Aug. 13,

 2020); United States v. Vázquez-Méndez, 915 F.3d 85, 87-88 (1st Cir. 2019). It is not

 clear that the Tapia holding applies to an incarcerated defendant’s motion for

 compassionate release, where the burden is on a defendant to demonstrate that an

 early release would meet statutory and guideline criteria, and there is a difference

 between imposing an original sentence and releasing a defendant early from an

 already imposed sentence.

       Even under Tapia, as construed by the First Circuit, a court may consider

 rehabilitation in a limited way in determining a defendant’s initial sentence. In 2014,

 the First Circuit clarified that a court may consider rehabilitation among a “myriad”

 of factors, so long as rehabilitation was not the “driving force” behind or “dominant

 factor” in the length of the sentence. Vázquez-Méndez, 915 F.3d at 87-88 (quoting

 United States v. Del Valle-Rodríguez, 761 F.3d 171, 174-75 (1st Cir. 2014)). As the

 Court explains, the way it views Mr. Greenlaw’s RDAP participation is in the context

 of his prior criminal history and his risk of recidivism. Here the Court has considered

 RDAP as one factor along with others in ruling on Mr. Greenlaw’s motion.

       To explain, the Court turns to Mr. Greenlaw’s criminal history. Although

 Mr. Greenlaw characterizes his criminal history as of “limited severity,” the Court

 disagrees. In the Court’s view, Mr. Greenlaw has a significant criminal history,



                                           22
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 23 of 32             PageID #: 1534




 resulting in his placement in Criminal History category III at sentencing. See supra

 Criminal History (listing his criminal history). Mr. Greenlaw has been convicted of

 multiple prior drug offenses as well as several domestic violence assaults.           For

 purposes of his proposed early release, it concerns the Court that he has several

 convictions for violating conditions of release.

       Moreover, even though Mr. Greenlaw remained crime-free for most of his life,

 he made up for lost time when he reached his forties. PSR ¶¶ 28-34. By the Court’s

 count, he was convicted of sixteen crimes from 2014 until July 23, 2018 when he was

 arrested for this federal crime. By the Court’s reckoning, eleven of these convictions

 were directly related to his drug and alcohol abuse, and most of his remaining

 convictions are consistent with his abuse of alcohol or drugs. Given his track record,

 the Court is extremely concerned that if Mr. Greenlaw does not obtain an intensive

 course of drug and alcohol therapy, he will recidivate. Even though such a course

 might be available on the outside, he has proposed none and the Court is chary about

 releasing him without his obtaining a greater understanding of his addictions, the

 causes of his addictive behavior, and the tools to avoid falling back into his old pattern

 of substance abuse and criminality.

       Two final factors are just punishment and deterrence. Mr. Greenlaw was

 deeply involved in a drug trafficking conspiracy, not only working for people

 supplying drugs to him, but also distributing drugs to others. Mr. Greenlaw faced a

 guideline sentence range of 70 to 87 months and the Court imposed a lenient sentence

 of 48 months. It is the Court’s view that the 48-month sentence was and remains



                                            23
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 24 of 32         PageID #: 1535




 appropriate as it reflected the seriousness of Mr. Greenlaw’s criminal conduct, placed

 him away from the local influences that occasioned his substance abuse and criminal

 behavior for an extended interval, and sent a message to others that their

 involvement in sophisticated drug trafficking organizations would result in a

 significant period of incarceration. He has only been in prison for about twenty-five

 months of his forty-eight-month sentence. His early release would undercut each of

 these sentencing objectives.

       During the sentencing hearing, Mr. Greenlaw made an impressive allocution.

 He informed the Court that he believes his arrest probably saved his life, that he was

 delusional, and had shrunk in weight to only 115 pounds. In his words, “me finally

 came back to me.” The Court appreciates Mr. Greenlaw’s acceptance of responsibility

 but finds this does not outweigh the other factors bearing on danger to the

 community.     The Court therefore concludes that considering the nature of

 Mr. Greenlaw’s offenses and his criminal history, the need to complete the BOP’s

 RDAP, and the need to impose a just punishment and to deter others, Mr. Greenlaw

 poses a sufficient danger to the community to bar compassionate release.

       B.     The 3553(a) Factors

       The Court has already laid out the nature and circumstances of Mr. Greenlaw’s

 offense, his history and characteristics, and the Court’s belief—at the time of

 sentencing and today—that Mr. Greenlaw’s sentence was necessary both to reflect

 the seriousness of Mr. Greenlaw’s crime and to protect the public from future crimes

 by him. The Court’s analysis of the sentencing factors in 18 U.S.C. § 3553(a) has not



                                          24
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 25 of 32           PageID #: 1536




 changed since it sentenced Mr. Greenlaw. To the extent Mr. Greenlaw argues his

 current confinement is “inhumane” and “not the environment this court envisioned

 when sentencing” him, Def.’s Mot. at 1, the Court agrees with Mr. Greenlaw that it

 had not envisioned a global pandemic when it sentenced him; nevertheless, the BOP

 implemented restrictive safety measures to ensure its prisons remain free of

 COVID-19. Thus, weighing the factors, the Court maintains that Mr. Greenlaw’s

 sentence was necessary to reflect the seriousness of his crime and to protect the public

 from future crimes by him, and was no more or less severe than necessary.

       C.            Extraordinary and Compelling Reasons

       To grant Mr. Greenlaw’s petition under 18 U.S.C. § 3582(c)(1)(A)(i), the Court

 must find “extraordinary and compelling reasons warrant[ing]” a reduction in

 sentence. The Court reviews Mr. Greenlaw’s medical conditions and his risk of being

 infected with COVID-19.

              1.     Malcolm Greenlaw’s Medical Conditions

       In Mr. Greenlaw’s motion he identifies a number of medical problems and

 attaches a BOP list of his health problems. See Def.’s Mot. to Proceed on Initial Pet.,

 Attach. 2, Bureau of Prisons, Health Services, Health Problems (BOP Health Problems

 Chart). The Government also attaches over seventy pages of medical records to its

 response. See Gov’t’s Resp., Attach. 2, Bureau of Prisons, Health Services Records

 (BOP Health Records). Mr. Greenlaw makes the case that his poor health constitutes

 extraordinary and compelling circumstances. The Government agrees. See Gov’t’s

 Resp. at 14 (“[T]he Government concedes that [Mr. Greenlaw] offers an ‘extraordinary



                                           25
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 26 of 32        PageID #: 1537




 and compelling reason’ warranting compassionate release due to his Type 2 diabetes

 mellitus.”). The Court independently examines Mr. Greenlaw’s circumstances and

 finds that Mr. Greenlaw is at greater risk than the average inmate of suffering a

 severe illness should he contract COVID-19.

       The Court begins with Mr. Greenlaw’s age. The Center for Disease Control

 (CDC) has found that a person’s “risk of getting severely ill from COVID-19 increases

 as [they] get older.”   Older Adults, CDC, https://www.cdc.gov/coronavirus/2019-

 ncov/need-extra-precautions/older-adults.html (last visited Oct. 1, 2020). According

 to the CDC, “8 out of 10 COVID-19-related deaths reported in the United States have

 been among adults aged 65 years and older.” Id. However, Mr. Greenlaw is only

 forty-nine years old. PSR at 3. The Court does not find that Mr. Greenlaw’s age—on

 its own or in combination with his other conditions—creates a basis for his

 compassionate release motion.

       Mr. Greenlaw’s other conditions, however, create a compelling case. In his

 motion, Mr. Greenlaw asserts that he has diabetes and high blood pressure, which is

 supported by the Government’s records. Def.’s Mot. at 3; see BOP Health Records.

 His medical records from the BOP list many health problems: chronic viral

 hepatitis C, type-2 diabetes mellitus, vitamin D deficiency, hyperlipidemia, severe

 opioid use disorder, recurrent major depressive disorder, unspecified mood affective

 disorder, anxiety disorder, paranoid personality disorder, myopia, presbyopia,

 allergic rhinitis, gastro-esophageal reflux disease, and noncompliance with other

 medical treatment and regimen. BOP Health Problems Chart. The BOP medical



                                          26
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 27 of 32                        PageID #: 1538




 records provided by the Government confirm he has been diagnosed with type-2

 diabetes mellitus and has been prescribed metFORMIN tablets and insulin

 injections. BOP Health Records at 4-5, 8, 10, 24-26, 41, 63, 72.

        Mr. Greenlaw’s type-2 diabetes is one of eight conditions the CDC lists as

 putting people of any age at increased risk of severe illness. People with Certain

 Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/people-with-medical-conditions.html               (last    visited    Oct.    1,   2020).

 Mr. Greenlaw is currently “prescribed metFORMIN tablets as well as insulin

 subcutaneously” to manage his diabetes. Gov’t’s Resp. at 11; see BOP Health Records.

 Additionally, as Mr. Greenlaw has more than one underlying medical condition, the

 CDC says that “[t]he more underlying medical conditions someone has, the greater

 their risk is for severe illness from COVID-19.”                  People with Certain Medical

 Conditions,          CDC,          https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/people-with-medical-conditions.html (last visited Oct. 1, 2020). 9

        Based on the medical records in this case and CDC guidance, the Court finds

 that Mr. Greenlaw is at greater risk than the average inmate of suffering a severe

 illness should he contract COVID-19.




 9
         Mr. Greenlaw also claims to have hypertension. See Def.’s Mot. at 3-4. Hypertension or high
 blood pressure is listed as a condition that “might” put people at an increased risk for severe illness
 from      COVID-19.              People     with      Certain      Medical      Conditions,       CDC,
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
 conditions.html. The medical records reflect various blood pressure readings, but do not explicitly
 state that he has hypertension and Mr. Greenlaw does not supply any further information to conclude
 that he has hypertension or high blood pressure. Therefore, the Court does not consider
 Mr. Greenlaw’s claimed hypertension in its extraordinary and compelling reasons analysis.

                                                   27
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 28 of 32        PageID #: 1539




              2.    FCI Allenwood Medium and COVID-19

       The Court turns to how likely it is that Mr. Greenlaw will contract COVID-19

 while incarcerated. While the Government conceded that Mr. Greenlaw’s type-2

 diabetes diagnosis offers an extraordinary and compelling reason warranting release,

 it argues that his diagnosis does not make it more likely that he will contract

 COVID-19 at FCI Allenwood Medium. Gov’t’s Resp. at 15 n.7. The Government

 argues that “notwithstanding [Mr. Greenlaw’s] speculation to the contrary, the

 infection rates at FCI Allenwood’s medium security facility are nearly non-existent.”

 Id. The Government also outlines the steps the BOP has taken to control the spread

 of COVID-19 in its facilities. Id. at 6-10. Some of these measures include severely

 limiting the movement of inmates and detainees, issuing face masks, screening newly

 admitted inmates for COVID-19 exposure risk factors and symptoms, isolating

 symptomatic inmates, and suspending social and legal visits. Id.

       The relevant data for purposes of evaluating Mr. Greenlaw’s risk of contracting

 COVID-19 are the statistics from FCI Allenwood, a medium security federal

 correctional institution in Pennsylvania, where he is currently incarcerated.

 According to the BOP, there are 1,022 total inmates at FCI Allenwood Medium. See

 FCI Allenwood Medium, BOP, https://www.bop.gov/locations/institutions/alm/ (last

 visited Oct. 1, 2020). On July 20, 2020 when Mr. Greenlaw filed his motion, he stated

 there were “no reported cases of COVID-19.” Def.’s Mot. at 4. The most recent

 statistics from FCI Allenwood reveal that twenty-seven inmates have now tested

 positive for COVID-19.    COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/



                                          28
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 29 of 32                    PageID #: 1540




 (last visited Oct. 1, 2020). Six staff have tested positive and one staff member has

 recovered. Id. This puts FCI Allenwood at one of the highest infection rates of all

 BOP facilities. Id.

        Mr. Greenlaw argues that the BOP is “gaming the numbers” by “remov[ing]

 from its public listing any case where an inmate or staff member has recovered.”

 Def.’s Mot. at 4. He further contends the numbers are likely higher because only a

 small number of inmates have been tested, which “suggests that the infection rate is

 far larger than previously believed.” Id. If the Court denies Mr. Greenlaw’s motion

 based on the reported infection rate, he asks the Court to “first order the BOP to

 inform the Court of the number of COVID-19 test[s] performed at the facility.” Id. at

 5.

        Without more, based on Mr. Greenlaw’s allegations alone, the Court has no

 reason to suspect that the BOP’s numbers are suspect and appreciates the efforts the

 BOP has made to ensure the safety of its inmates and staff. At the same time,

 Mr. Greenlaw is correct that the number of tests performed at FCI Allenwood

 Medium is small. According to the BOP only 357 inmates at FCI Allenwood Medium

 have completed tests, with only two tests currently pending. 10 COVID-19 Cases,

 BOP, https://www.bop.gov/coronavirus/ (last visited Oct. 1, 2020). This means about

 one-third of the inmates at FCI Allenwood have been tested, and despite the BOP’s

 best efforts, it is possible that the true number of infected inmates is higher.



 10     The Court declines Mr. Greenlaw’s request to order the BOP to inform the Court of the number
 of COVID-19 tests performed at FCI Allenwood Medium because the BOP already makes that
 information publicly available. See COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/.

                                                 29
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 30 of 32                        PageID #: 1541




                3.      Maine versus FCI Allenwood Medium

        COVID-19 continues to rage throughout the United States and the world, and

 if released, Mr. Greenlaw would not enter a world free from COVID-19. One question

 is whether the risk from where he intends to reside is lower than the risk at FCI

 Allenwood Medium. Given the defined risk presented by continued incarceration at

 FCI Allenwood Medium, the Court should assess whether the place where

 Mr. Greenlaw would live upon release would have a COVID-19 risk qualitatively and

 quantitatively different from FCI Allenwood Medium, what the extent of the

 difference is, and how the Court should factor this difference into its overall

 assessment. 11

        If released, Mr. Greenlaw says that he would live with his brother Daniel

 Greenlaw in Lebanon, Maine. Def.’s Mot., Attach. 1, Proposed Home Confinement

 Address. From the record before the Court, however, it is difficult to compare the

 risks between Lebanon, Maine and FCI Allenwood Medium. According to the state

 of Maine, there are 5,391 positive cases in the state of Maine, equating to a case rate

 of 40.3 per 10,000 people. Cumulative COVID-19 Cases by County, Maine Center for

 Disease     Control     &    Prevention,      https://www.maine.gov/dhhs/mecdc/infectious-

 disease/epi/airborne/coronavirus/data.shtml (last visited Oct. 1, 2020). York County,

 where Lebanon, Maine is located, currently has 1,199 positive cases for a case rate of

 58.1 per 10,000 people. Id. This makes Maine one of the safest states in terms of


 11       The Court recognizes, however, that this risk comparison is not dispositive. See United States
 v. Scott, Criminal Action No. 19-cr-10144-ADB-1, 2020 U.S. Dist. LEXIS 143316, at *9 (D. Mass. Aug.
 11, 2020) (finding the importance of weighing the risk between prison and the defendant’s home to be
 “debatable”).

                                                   30
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 31 of 32          PageID #: 1542




 positive cases.    United States COVID-19 Cases and Deaths by State, CDC,

 https://covid.cdc.gov/covid-data-

 tracker/?fbclid=IwAR0aEgDL_HEHLINMcOhLf4oW3Z8-3zz_Xn4W-9Eihk1Fp1LA-

 eAGgTrj6HQ#cases (last visited Oct. 1, 2020).

       The Court also notes that the COVID-19 situation in prisons is fundamentally

 different than in general society. See Denbow v. Maine Dep’t of Corr., No. 1:20-cv-

 00175-JAW, 2020 U.S. Dist. LEXIS 100003, at *10 (D. Me. June 8, 2020) (“People who

 live or work in prisons face a particularly acute threat of illness, permanent injury,

 and death, beyond that faced by the general public”); United States v. Hansen, Case

 No. 17-CR-50062, 2020 U.S. Dist. LEXIS 80494, at *5 (N.D. Ill. May 7, 2020) (stating

 that “if and when [COVID-19 enters an institution], it is likely to spread more quickly

 than in the general population due to, among other things, the difficulty of

 accomplishing social distancing in a prison environment and the constant influx of

 people coming and going from outside the prison, including correctional staff”).

       Mr. Greenlaw has not, however, presented the Court with enough information

 to meaningfully compare the quantum of risk presented by FCI Allenwood Medium

 and his proposed residence in Lebanon, Maine. Based on the record in this case, the

 Court finds that if released to home confinement, Mr. Greenlaw would have some

 degree of lower risk of contracting COVID-19 than he would have if he remained at

 FCI Allenwood Medium, but it is unable to quantify that reduced risk.




                                           31
Case 1:18-cr-00098-JAW Document 397 Filed 10/02/20 Page 32 of 32         PageID #: 1543




       D.     The Balance Weighs in Favor of Denying Malcolm Greenlaw’s
              Motion

       Mr. Greenlaw’s medical conditions and the inherent danger of being

 incarcerated in BOP facilities at this time present a serious case for compassionate

 release. However, the Court is unable to release Mr. Greenlaw because it finds he

 poses a risk to the community and completion of his sentence is necessary to allow

 him to fully benefit from his drug rehabilitation program. On balance, Mr. Greenlaw

 has failed to prove his entitlement to compassionate release pursuant to 18 U.S.C.

 § 3582(c)(1)(A). However, the Court is dismissing without prejudice Mr. Greenlaw’s

 motion so that it is clear that if he wishes to do so, based on changed circumstances,

 he may file a new petition, having complied anew with administrative exhaustion

 requirements.

 VI.   CONCLUSION

       The Court DISMISSES without prejudice Malcolm Greenlaw’s Motion for

 Compassionate Release (ECF No. 368).

       SO ORDERED.

                                        /s/ John A. Woodcock, Jr.
                                        JOHN A. WOODCOCK, JR.
                                        UNITED STATES DISTRICT JUDGE

 Dated this 2nd day of October, 2020




                                          32
